Citation Nr: 9921473	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

Entitlement to service connection for an incorrect bite.

Entitlement to a higher rating for residuals of fracture of the 
mandible, initially assigned a 10 percent evaluation.

Entitlement to a higher rating for paralysis of the fifth cranial 
nerve, initially assigned a 10 percent evaluation.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 1979.

This appeal came to the Board of Veterans' Appeals (Board) from 
an April 1994 RO rating decision that granted service connection 
for residuals of a fracture of the veteran's left mandible and 
assigned a zero percent evaluation, and denied his claim of 
secondary service connection for an incorrect bite.  In July 
1997, the Board remanded the case to the RO for additional 
development.

A September 1998 RO rating decision denied service connection for 
an incorrect bite and increased the evaluation for the residuals 
of a fracture of the left mandible from zero to 10 percent.  
Since the maximum evaluation for the residuals of a fracture of 
the left mandible has not been assigned and the veteran's 
continues to disagree with the evaluation assigned for this 
condition, this matter is still for appellate consideration.  AB 
v. Brown, 6 Vet. App. 35 (1993).

A March 1999 RO rating decision granted service connection for 
residuals of paralysis of the fifth cranial nerve and assigned a 
10 percent rating.  In a letter dated in May 1999, the veteran 
disagreed with the evaluation assigned for this condition.  The 
Board has now classified the issues as shown on the first page of 
this remand.


REMAND

A review of the record reveals that the issue of entitlement to a 
higher rating for paralysis of the fifth cranial nerve, initially 
assigned a 10 percent rating, has not been made the subject of a 
statement of the case, and it should be.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In June 1997, the veteran testified before a member of the Board 
who is no longer with the Board.  In a July 1999 letter, the 
Board advised the veteran of his right to another hearing before 
a member of the Board who will make the final determination in 
his case.  38 U.S.C.A. § 7102 (West 1991 & Supp. 1999).  In July 
1999, the veteran notified the Board that he wanted to attend a 
hearing before a member of the Board at the RO.

In correspondence dated in October 1998, the veteran claimed 
secondary service connection for loss of teeth numbers 22 and 23 
for the purpose of obtaining VA outpatient dental treatment, and 
for service connection for a disfiguring scar associated with the 
residuals of fracture of the mandible.  These matters are 
"inextricably intertwined" to the issues being considered in 
this appeal, and they should be adjudicated simultaneously.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should develop all necessary 
information for adjudication of the claims 
for secondary service connection for loss 
of teeth numbers 22 and 23 for the purpose 
of obtaining VA outpatient dental treatment 
and for service connection for a 
disfiguring scar.

2.  After the above development, the RO 
should adjudicate the claims noted in 
paragraph one.  

3.  After the above action, an appropriate 
supplemental statement of the case, 
including the issue of entitlement to a 
higher rating for paralysis of the fifth 
cranial nerve, initially assigned a 
10 percent rating, should be sent to the 
veteran.  The veteran should be advised of 
the need to submit a VA Form 9, substantive 
appeal, with regard to this issue and the 
issues noted in paragraph one within 60 
days in order to have these matters 
considered with his current appeal.  
38 C.F.R. § 20.302(c) (1998).

4.  The veteran should be scheduled for a 
"travel board" hearing following the usual 
procedures of 38 U.S.C.A. § 7107 (West 1991 
& Supp. 1999) and 38 C.F.R. § 20.704 
(1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action unless notified otherwise, but may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










